EXECUTION COPY
 
INVESTMENT AGREEMENT
 
INVESTMENT AGREEMENT (the "Agreement"), dated as of April 5, 2007, by and among
Benda Pharmaceutical, Inc., a Delaware corporation, with headquarters located at
Changjiang Tower, 23rd Floor, No.1 Minquan Road, Wuhan, Hubei Province, People’s
Republic of China (the "Company"), and the undersigned buyers (each, a "Buyer",
and collectively, the "Buyers").
 
WHEREAS:
 
A. The Company, through its subsidiary Hubei Tongji Benda Ebei Pharmaceutical
Co., Ltd, a People’s Republic of China entity) (“Tongji Benda”) has entered into
various share purchase agreements with certain shareholders of Shenzhan Sibiono
Gene Tech Co., Ltd, a People’s Republic of China company (“Sibiono” and the
shareholders referred to as the “Sibiono Shareholders”) pursuant to which the
Company, through Tongji Benda, would acquire approximately sixty eight percent
(68%), and possibly more, of the outstanding capital stock of Sibiono (the
“Sibiono Acquisition”) which is anticipated to be completed and close on or
around April 1, 2007.
 
B. In order to obtain additional funding to complete the Sibiono Acquisition,
the Company wishes to sell and Buyer wishes to purchase, upon the terms and
conditions stated in this Agreement, that aggregate number of Units set forth
opposite such Buyer's name in column (3) on the Schedule of Buyers attached
hereto. As used herein, a "Unit" shall consist (i) a convertible promissory note
(a “Note”) in the original principal Amount (“Principal Amount”) of Thirty
Thousand Dollars ($30,000) which shall be convertible into 54,087 shares of the
Company's common stock, par value $0.001 per share (the "Common Stock"), in
substantially the form attached hereto as Exhibit “A”, and (ii) a warrant, in
substantially the form attached hereto as Exhibit B (a “Warrant”) to acquire
54,087 shares of Common Stock (defined herein) at an exercise price of $0.555
per share. Each Warrant shall be exercisable to purchase shares of Common Stock
upon the terms and conditions set forth in the Warrants. The shares of Common
Stock to be issued upon conversion of the Note are referred to herein as the
“Note Shares” and those to be issued upon exercise of a Warrant are referred to
herein as the “Warrant Shares”.
 
C. The Company and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of Regulation
D ("Regulation D") as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the 1933 Act.
 
D.  Contemporaneously with the Closing, the parties hereto will execute and
deliver a Registration Rights Agreement, substantially in the form attached
hereto as Exhibit C (the "Registration Rights Agreement"), pursuant to which the
Company will agree to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement) under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 

--------------------------------------------------------------------------------


 
E. The Units, the Notes, the Note Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the "Securities".
 
F. The Company previously entered into a Securities Purchase Agreement (the
“SPA”) dated November 15, 2006 between and among the Company, Ever Leader
Holdings, Limited and the investors (the “Buyers”) listed on the Schedule of
Buyers attached thereto. Pursuant to the SPA the Company issued a certain number
of shares of Common Stock to the Buyers and warrants (“SPA Warrants”) to
purchase additional shares of Common Stock of the Company upon the terms and
conditions set forth in the SPA Warrants. The Company also entered into a
registration rights agreement with the Buyers (the “SPA Registration Rights
Agreement”). In addition, the Company and certain other parties entered into a
Make-Good Agreement dated November 15, 2006 (the “Make-Good Agreement”) pursuant
to which the number of shares of Common Stock to be issued to the Buyers could
be increased and the exercise price and number of shares to be issued pursuant
to the SPA Warrants could be adjusted in certain circumstances.
 
NOW, THEREFORE, the Company and Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF UNIT.
 
(a) Purchase of Unit.
 
(i) Units. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to Buyer, and Buyer
agrees to purchase from the Company on the Closing Date (as defined below), the
Units.
 
(ii) Closing. The date and time of the Closing shall be 10:00 a.m., Eastern
Standard Time, on the Closing Date (or such later date as is mutually agreed to
by the Company and Buyer) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below, at the offices of
Buyer’s. Alternatively, the closing can take place by the exchange of final
executed closing documents between legal counsel for the Company and Buyer.
 
(iii) Purchase Price. The purchase price for each Unit (the "Purchase Price")
shall be Thirty Thousand Dollars ($30,000).
 
(b) Form of Payment. On the Closing Date, subject to the satisfaction of the
conditions to closing, (i) Buyer shall deliver by wire transfer to an account
designated by the Company no later than the close of business, on April 5, 2007
or check, the aggregate Purchase Price for the Units, and (ii) the Company shall
deliver to Buyer the Note and Warrant comprising the Units purchased by Buyer,
duly executed on behalf of the Company and registered in the name of Buyer or
its designee.
 
-2-

--------------------------------------------------------------------------------


 
2. BUYER'S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants that:
 
(a) No Sale or Distribution. Buyer is acquiring the Units, Note and Warrant
comprising the Units, and upon conversion of the Note and exercise of the
Warrant (other than pursuant to a Cashless Exercise (as defined in the Warrant))
will acquire the Note Shares and Warrant Shares issuable upon the conversion or
exercise of the Note or Warrant, as the case may be, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, Buyer
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time and from
time to time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act and pursuant to the applicable terms of the
Transaction Documents (as defined in Section 3(b)). Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(b) Accredited Investor Status. Buyer is an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(d) Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities that have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives shall modify, amend or affect Buyer's right to rely on
the Company's representations and warranties contained herein. Buyer understands
that its investment in the Securities involves a high degree of risk and is able
to afford a complete loss of such investment. Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(e) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(f) Transfer or Resale. Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) Buyer shall have delivered to the Company an opinion
of counsel, in a generally acceptable form, to the effect that such Securities
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) Buyer provides the
Company with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended (or a successor rule thereto) (collectively, "Rule 144"); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
(as defined in Section 3(s)) through whom the sale is made) may be deemed to be
an underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. The
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and should Buyer effect a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(f).
 
-3-

--------------------------------------------------------------------------------


 
(g) Legends. Buyer understands that the Note and the Warrant and, until such
time as the resale of the Note Shares or Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Note Shares and Warrant Shares, except as
set forth below, shall bear any legend as required by the "blue sky" laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Wells, Moore,
Simmons & Hubbard, PLLC being deemed acceptable), in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Securities may
be made without registration under the applicable requirements of the 1933 Act,
or (iii) such holder provides the Company with reasonable assurance that the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. If the Company shall fail for any reason or for no reason to issue to the
holder of the Securities within three (3) Trading Days (as defined below) (after
the occurrence of any of (i) through (iii) above, a certificate without such
legend to the holder or to issue such Securities to such holder by electronic
delivery at the applicable balance account at DTC or if the Company fails to
deliver unlegended Securities within 3 Trading Days of the holder’s election to
receive such unlegended Securities pursuant to clause (ii) below, and if on or
after such Trading Day the holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of such Securities that the holder anticipated receiving without legend
from the Company (a "Buy-In"), then the Company shall, within three (3) Business
Days after the holder's request and in the holder's discretion, either (i) pay
cash to the holder in an amount equal to the holder's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Securities as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price (as defined in the Warrants) on the date of
exercise.
 
-4-

--------------------------------------------------------------------------------


 
(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
to which Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of Buyer and shall constitute the legal, valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.
 
(i) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the Registration Rights Agreement and the consummation by Buyer of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Buyer or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations hereunder.
 
(j) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that Buyer was first contacted by the
Company or any other Person regarding this investment in the Company neither
Buyer nor any Affiliate of Buyer which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to Buyer's
investments or trading or information concerning Buyer's investments and (z) is
subject to Buyer's review or input concerning such Affiliate's investments or
trading (collectively, "Trading Affiliates") has directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with Buyer or
Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company. Buyer hereby covenants and agrees not to, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company or involving the Company's
securities during the period from the date hereof until such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4(i) hereof or (ii) this Agreement is terminated in full
pursuant to Section 8 hereof. Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect short sales or
similar transactions in the future.
 
-5-

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that, as of the date hereof and as of the Closing Date as
follows (which representations and warranties shall be deemed to apply, as
appropriate, to each subsidiary of the Company, including, without limitation
and including Sibiono assuming that the Sibiono Acquisition has been fully
consummated as of the date hereof):
 
(a) Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any joint venture or any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest, including without limitation, Sibiono) are entities
duly organized and validly existing and, to the extent legally applicable, in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and to the
extent legally applicable, is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). The Company
Subsidiaries are set forth on Schedule 3(a).
 
(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Note, the Warrant and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
"Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Units and the Note and the Warrant comprising the Units, the reservation for
issuance and the issuance of the Note Shares and the Warrant Shares issuable
upon conversion of the Note or exercise of the Warrant, as the case may be, have
been duly authorized by the Company's Board of Directors and other than as set
forth in Section 3(e), no further filing, consent, or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents of even date herewith have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
-6-

--------------------------------------------------------------------------------


 
(c) Issuance of Securities. The issuance of the Units and Note and Warrant
comprising the Units, are duly authorized and upon issuance in accordance with
the terms of the Transaction Documents shall be free from all taxes, liens and
charges with respect to the issue thereof. As of the Closing, a number of shares
of Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds the sum of 150% of the maximum aggregate number of shares of
Common Stock issuable upon conversion of the Note and exercise of the Warrant.
Upon conversion in accordance with the Note and exercise in accordance with the
Warrant, the Note Shares and Warrant Shares will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. Assuming the accuracy of
each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Unit and the Note and Warrant which comprise such Unit and reservation for
issuance and issuance of the Note Shares and Warrant Shares) will not (i) result
in a violation of any certificate of incorporation, certificate of formation,
any certificate of designations or other constituent documents of the Company or
any of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries or bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default or breach (or an event which with notice
or lapse of time or both would become a default or breach) in any respect under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
National Association of Securities Dealer's OTC Bulletin Board (the "Principal
Market")) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, to the extent that
such violations conflict, default or right would not reasonably be expected to
have a Material Adverse Effect.
 
-7-

--------------------------------------------------------------------------------


 
(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
for the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement (which is not
required to be filed before the Closing). The Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future, except as described on Schedule 3(e). .  
 
(f) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm's
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that Buyer is not (i) an officer or director
of the Company, (ii) an "affiliate" of the Company or any of its Subsidiaries
(as defined in Rule 144 of the 1933 Act) or (iii) to the knowledge of the
Company, a "beneficial owner" of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the "1934 Act")). The Company further acknowledges that Buyer is not
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to Buyer's purchase of the Securities. The Company further
represents to Buyer that the Company's decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Company and
its representatives.
 
(g) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, if any, financial advisory fees, or brokers' commissions (other
than for persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.
 
(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings.
 
-8-

--------------------------------------------------------------------------------


 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Note Shares and/or Warrant Shares issuable upon conversion of the Note or
exercise of the Warrant, as the case may be, will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Note Shares and Warrant Shares upon conversion of the Note and/or exercise of
the Warrant in accordance with this Agreement, the Note and the Warrant is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation (as defined in
Section 3(r)) or the laws of the state of its incorporation which is or could
become applicable to Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and Buyer's ownership of the Securities. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). The Company recently changed
its fiscal year end to December 31. Therefore, no filings have been made by the
Company for the period of October 1, 2006 through December 31, 2006. However,
when the Company files its December 31, 2006 Form 10-KSB, this gap period will
be accounted for. The Company has delivered to Buyer or its representatives
true, correct and complete copies of the SEC Documents not available on the
EDGAR system. As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of this Agreement or in any disclosure
schedules, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made not misleading.
 
-9-

--------------------------------------------------------------------------------


 
(l) Absence of Certain Changes. Since November 15, 2006, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Except as disclosed
in Schedule 3(l), and in accordance with the Use of proceeds for the SPA, since
November 15, 2006, the Company has not (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, in excess of $100,000 outside
of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, in excess of $250,000. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(l), "Insolvent" means, with respect to any Person (as
defined in Section 3(s)), (i) the present fair saleable value of such Person's
assets is less than the amount required to pay such Person's total Indebtedness
(as defined in Section 3(s)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 (or SB-2) filed with the
SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future, except as disclosed in Schedule 3(e). During
the two (2) years prior to the date hereof, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
-10-

--------------------------------------------------------------------------------


 
(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof, none of the officers, directors
or employees of the Company or any of its Subsidiaries is presently a party to
any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner. 
 
(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of 150,000,000 shares of Common Stock, of which as of
the date hereof, 96,964,606 are issued and outstanding, 28,557,936 shares are
reserved for issuance pursuant to that certain Stock Purchase Agreement dated
November 15, 2006 between the Company, Ever Leader and the buyers listed on the
Schedule of Buyers attached thereto (the “SPA”) and the warrants issued in
connection therewith. All of such outstanding shares have been, or upon issuance
will be, validly issued and are fully paid and nonassessable. Except as
disclosed in Schedule 3(r): (i) none of the Company's capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) other than with respect to the SPA,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) other than with respect to the SPA,
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement and the
registration rights agreement executed in connection with the SPA); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company's or its Subsidiaries' respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect. The
Company has furnished to Buyer true, correct and complete copies of the
Company's Certificate of Incorporation, as amended and as in effect on the date
hereof (the "Certificate of Incorporation"), and the Company's Bylaws, as
amended and as in effect on the date hereof (the "Bylaws"), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.
 
-11-

--------------------------------------------------------------------------------


 
(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) "capital leases" in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) "Contingent Obligation" means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
-12-

--------------------------------------------------------------------------------


 
(t) Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company's Subsidiaries or any of the Company's or its Subsidiaries' officers or
directors.
 
(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
-13-

--------------------------------------------------------------------------------


 
(v) Employee Relations.
 
(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(ii) The Company and its Subsidiaries, to their knowledge, are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(w) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights ("Intellectual Property Rights") necessary to
conduct their respective businesses as now conducted. None of the Company's
registered, or applied for, Intellectual Property Rights have expired or
terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement.
The Company does not have any knowledge of any infringement by the Company or
its Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
-14-

--------------------------------------------------------------------------------


 
(y) Environmental Laws. The Company and its Subsidiaries, to their knowledge,
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
"Environmental Laws" means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. During the twelve months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.
 
-15-

--------------------------------------------------------------------------------


 
(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to Buyer hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Placement Agent sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Placement Agent paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
 
(gg) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided Buyer or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that Buyer
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to Buyer regarding the
Company or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
-16-

--------------------------------------------------------------------------------


 
(hh) Acknowledgement Regarding Buyer's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by Buyer with applicable law and the provisions of Section 2(k)
hereto, it is understood and acknowledged by the Company (i) that Buyer has not
been asked by the Company or its Subsidiaries to agree, nor has Buyer agreed
with the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by Buyer,
including, without limitation, short sales or "derivative" transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities;
(iii) that Buyer, and counter parties in "derivative" transactions to which
Buyer is a party, directly or indirectly, presently may have a "short" position
in the Common Stock, and (iv) that Buyer shall not be deemed to have any
affiliation with or control over any arm's length counter-party in any
"derivative" transaction. The Company further understands and acknowledges that
(a) Buyer may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Note Shares and/or Warrant
Shares deliverable with respect to Securities are being determined and (b) such
hedging and/or trading activities (if any) could reduce the value of the
existing stockholders' equity interests in the Company at and after the time
that the hedging and/or trading activities are being conducted.
 
(ii) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Buyer's request.
 
(jj) Sibiono Acquisition Matters.
 
(i) Tongji Benda has the requisite corporate power and authority to enter into
and perform its obligations under the Sibiono Acquisition Agreements and to
consummate the Sibiono Acquisition in accordance with the terms thereof. The
execution and delivery of the Sibiono Acquisition Agreements by Tongji Benda and
the consummation by Tongji Benda of the transactions contemplated thereby,
including, without limitation, the issuance of any shares of Common Stock to
certain Sibiono Shareholders, have been duly authorized by the Boards of
Directors of the Company and Tongji Benda, and other than as set forth in
Section 3(e), no further filing, consent, or authorization is required by the
Company, Tongji Benda, the Boards of Directors or stockholders of the Company or
Tongji Benda, or any other Person or entity. The Sibiono Acquisition Agreements
and all other documents delivered in connection with the Sibiono Acquisition
have been duly executed and delivered by the Company and/or Tongji Benda, as the
case may be, and constitute the legal, valid and binding obligations of the
Company, Tongji Benda and the Sibiono Shareholders, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
-17-

--------------------------------------------------------------------------------


 
(ii) The execution, delivery and performance of the Sibiono Acquisition
Agreements by Tongji Benda and the consummation of the transactions contemplated
thereby (including, without limitation, the issuance of shares of Common Stock
to certain of the Sibiono Shareholders) will not (i) result in a violation of
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or Tongji Benda, any
capital stock of the Company or Tongji Benda or bylaws of the Company or Tongji
Benda or (ii) conflict with, or constitute a default or breach (or an event
which with notice or lapse of time or both would become a default or breach) in
any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the National Association of Securities Dealer's OTC Bulletin
Board (the "Principal Market")) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, to the extent that such violations conflict, default or right would not
reasonably be expected to have a Material Adverse Effect.
 
(iii) Neither the Company, Tongji Benda nor any other Subsidiary is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Sibiono
Acquisition Agreements in each case in accordance with the terms thereof.
 
(iv) The Company is not aware of any facts which would reasonably lead it to
believe that the Sibiono Acquisition Transaction will or may not be closed in
accordance with the terms of the Sibiono Acquisition Agreements.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D and Blue Sky. The Company agrees to file a Form D (if required due to
the fact that an applicable exemption under the Securities Act or 1934 is nor
available) with respect to the Securities as required under Regulation D and to
provide a copy thereof to Buyer promptly after such filing. The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to Buyer at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to Buyer on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
(c) Reporting Status. Until the date on which Buyer shall have sold all of the
Note Shares and Warrant Shares outstanding, (the "Reporting Period"), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would permit such termination.
 
-18-

--------------------------------------------------------------------------------


 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities in connection with the closing of the Sibiono Acquisition
Transaction, and for working capital purposes. If the Sibiono Acquisition
Transaction does not close by April 15, 2007, this Agreement shall be deemed
null and void. The Note shall be accelerated and the Warrant shall be cancelled.
 
(e) Financial Information. The Company agrees to send the following to Buyer
during the Reporting Period (i) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports and Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim
reports or any consolidated balance sheets, income statements, stockholders'
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as
the release thereof, facsimile or e-mailed copies of all press releases issued
by the Company or any of its Subsidiaries, and (iii) copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
 
(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement), except
for the Warrants, upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain, in accordance with the Note and Warrant,
such listing of all Registrable Securities from time to time issuable under the
terms of the Transaction Documents. The Company shall maintain the Common
Stocks' authorization for quotation on the Principal Market. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).
 
(g) Fees. The Company shall be responsible for the payment of any placement
agent's fees, if any, financial advisory fees, or broker's commissions relating
to or arising out of the transactions contemplated hereby, including, without
limitation, any fees payable to the Placement Agent. The Company shall pay, and
hold Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney's fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. The Company shall
reimburse Buyer for its legal fees and expenses incurred in connection with this
transaction promptly upon demand therefore, provided this reimbursement
obligation shall not exceed $20,000.
 
-19-

--------------------------------------------------------------------------------


 
(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and should Buyer effect a pledge of
Securities, it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, Section 2(f)
hereof; provided that Buyer and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by Buyer.
 
(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, within four (4) Business Days following the Closing
Date, the Company shall issue a press release and file a Current Report on Form
8-K describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of Note, the form of Warrant, the form of Make Good Agreement, the form of Make
Good Escrow Agreement and the form of the Registration Rights Agreement and such
financial statements and other information as required in connection with the
Exchange Agreement) as exhibits to such filing (including all attachments, the
"8-K Filing"). From and after the filing of the 8-K Filing with the SEC, Buyer
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide
Buyer with any material, nonpublic information regarding the Company or any of
its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express written consent of Buyer. If Buyer has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries, it shall provide the Company with written notice thereof.
The Company shall, within five (5) Trading Days (as defined in the Warrants) of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. Buyer shall not have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of Buyer, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of
Buyer in any filing, announcement, release or otherwise, unless required by law.
 
-20-

--------------------------------------------------------------------------------


 
(j) Variable Securities; Dilutive Issuances. So long as the Note or Warrant is
outstanding, the Company will not issue any other securities that would cause a
breach or default under the Note or Warrant. For so long as any Note or Warrant
remain outstanding, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s), to any fixed price
unless the conversion, exchange or exercise price of any such security cannot be
less than the then applicable Conversion Price (as defined in the Note) and
Exercise Price (as defined in the Warrant) with respect to the Common Stock into
which any Note is convertible or Warrant is exercisable. For so long as any Note
or Warrant remain outstanding, the Company shall not, in any manner, enter into
or affect any Dilutive Issuances (as defined in the Warrant) if the effect of
such Dilutive Issuance is to cause the Company to be required to issue upon
conversion of any Note or exercise of any Warrant any shares of Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
conversion of the Note and exercise of the Warrant without breaching the
Company's obligations under the rules or regulations of the Principal Market.
 
(k) Corporate Existence. So long as Buyer beneficially owns any Securities, the
Company shall not be party to any Fundamental Transaction (as defined in the
Warrants) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Note and Warrant.
 
(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
150% of the maximum number of shares of Common Stock issuable upon conversion of
the Note and exercise of the Warrant issued at the Closing.
 
(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(n) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(n), the following definitions shall apply.
 
(1) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(2) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
-21-

--------------------------------------------------------------------------------


 
(3) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(4) “SPA Registrable Shares” means the shares of Common Stock subject to the SPA
Registration Rights Agreement.
 
(ii) For so long as the Note is outstanding, in whole or in part, or any Warrant
is outstanding, the Company will not, directly or indirectly, file any
registration statement with the SEC other than the Registration Statement (as
defined in the Registration Rights Agreement) and pursuant to the SPA
Registration Rights Agreement; and in addition, the Company will not, directly
or indirectly, offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents of the Company or any Subsidiary,
including Sibiono (any such offer, sale, grant, disposition or announcement
being referred to as a "Subsequent Placement"). Notwithstanding the foregoing,
the term Subsequent Placement shall not apply to shares of Common Stock issued
in the Sibiono Acquisition Transaction or shares of Common Stock issued in
connection with a stock option agreement adopted by the Company.
 
(iii) For so long as the Note or Warrant remain outstanding, in whole or in
part, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section
4(n)(iii). 
 
(1) The Company shall deliver to Buyer an irrevocable written notice (the "Offer
Notice") of any proposed or intended issuance or sale or exchange (the "Offer")
of the securities being offered (the "Offered Securities") in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with Buyer the Offered
Securities, allocated among Buyer and the Buyers under the SPA (a) based on
Buyer's pro rata portion that the (x) the aggregate number of (i) Note Shares
issued upon one or more conversions of the Note, plus (ii) the aggregate number
of Note Shares that would be issued upon conversion of the entire Note then
outstanding (such number referred to herein as the “Total Note Shares”) bears to
(y) the aggregate of the number of Total Note Shares plus the total number of
shares of Common Stock purchased pursuant to the SPA (Buyer’s portion being
referred to as the "Buyer Basic Amount"), and (b) if Buyer elects to purchase
its Buyer Basic Amount, any additional portion of the Offered Securities offered
to the Buyers under the SPA as Buyer shall indicate it will purchase or acquire
should any such Buyer subscribe for less than their respective share of Offered
Securities (the "Undersubscription Amount"), which process shall be repeated
until Buyer shall have an opportunity to subscribe for any remaining
Undersubscription Amount.
 
-22-

--------------------------------------------------------------------------------


 
(2) To accept an Offer, in whole or in part, Buyer must deliver a written notice
to the Company prior to the end of the tenth (10th) Business Day after Buyer's
receipt of the Offer Notice (the "Offer Period"), setting forth the portion of
Buyer's Basic Amount that Buyer elects to purchase and, if Buyer shall elect to
purchase all of its Buyer Basic Amount, the Undersubscription Amount, if any,
that Buyer elects to purchase (in either case, the "Notice of Acceptance”). If
the aggregate of (i) the Buyer Basic Amount subscribed for by Buyer pursuant
hereto, plus (ii) the aggregate amount of Offered Securities subscribed for by
the Buyers pursuant to the SPA, be less than the total amount of Offered
Securities, then if Buyer has set forth an Undersubscription Amount in its
Notice of Acceptance, it shall be entitled to purchase, in addition to the Buyer
Basic Amount subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the aggregate Undersubscription Amounts subscribed
for by Buyer and all Buyers under the SPA exceed the difference between the
total amount of Offered Securities and the aggregate of the Buyer Basic Amount
and amounts subscribed for by the Buyers under the SPA (the "Available
Undersubscription Amount"), Buyer shall be entitled to purchase only the portion
of the Available Undersubscription Amount used to determine the Buyer Basic
Amount, subject to rounding by the Company to the extent its deems reasonably
necessary.
 
(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by
Buyer and notices of acceptance have been given by the Buyers pursuant to the
SPA (the "Refused Securities"), but only to the offerees described in the Offer
Notice (if so described therein) and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring person or persons or less favorable to the Company than those
set forth in the Offer Notice and (ii) to publicly announce (a) the execution of
such Subsequent Placement Agreement, and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto.
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then Buyer may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that Buyer elected to purchase pursuant to
Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyer pursuant to Section 4(n)(iii)(3) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that Buyer so elects to reduce the number or amount of
Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to Buyer in
accordance with Section 4(n)(iii)(1) above.
 
-23-

--------------------------------------------------------------------------------


 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, Buyer shall acquire from the Company, and the Company
shall issue to Buyer, the number or amount of Offered Securities specified in
the Notices of Acceptance, as reduced pursuant to Section 4(p)(iii)(3) above if
Buyer has so elected, upon the terms and conditions specified in the Offer.
Notwithstanding anything to the contrary contained in this Agreement, if the
Company does not consummate the closing of the issuance, sale or exchange of all
or less than all of the Refused Securities within fifteen (15) Business Days of
the expiration of the Offer Period, the Company shall issue to Buyer the number
or amount of Offered Securities specified in the Notices of Acceptance, as
reduced pursuant to Section 4(n)(iii)(4) above if Buyer has so elected, upon the
terms and conditions specified in the Offer. The purchase by Buyer of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and Buyer of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to Buyer and
its counsel.
 
(6) Any Offered Securities not acquired by Buyer or other persons in accordance
with Section 4(o)(iii)(3) above or the SPA may not be issued, sold or exchanged
until they are again offered to Buyer under the procedures specified in this
Agreement.
 
(7) The Company and Buyer agree that if Buyer elects to participate in the
Offer, (x) neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by Buyer prior to such Subsequent Placement, and
(y) any registration rights set forth in such Subsequent Placement Documents
shall be similar in all material respects to the registration rights contained
in the Registration Rights Agreement.
 
(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by Buyer, the Company shall either confirm in writing to
Buyer that the transaction with respect to the Subsequent Placement has been
abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that Buyer will not be in
possession of material non-public information, by the fifteen (15th) Business
Day following delivery of the Offer Notice. If by the fifteen (15th) following
delivery of the Offer Notice no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by Buyer, such transaction
shall be deemed to have been abandoned and Buyer shall not be deemed to be in
possession of any material, non-public information with respect to the Company.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide Buyer with another Offer Notice and Buyer
will again have the right of participation set forth in this Section 4(n)(iii).
The Company shall not be permitted to deliver more than one such Offer Notice to
Buyer in any 60 day period.
 
-24-

--------------------------------------------------------------------------------


 
(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Warrants).
 
(o) Sibiono Acquisition Agreement. The Company may not amend or waive any
provision of the Sibiono Acquisition Agreements without the consent of the
holders of at least a majority of the aggregate number of Registrable Securities
issued and issuable hereunder and “Registrable Securities” issued and issuable
under the SPA Registration Rights Agreement.
 
(p) D&O Insurance; Corporate Governance. As soon as practicable, the Company
shall (i) use reasonable commercial efforts to retain directors and officers
insurance coverage for its directors and officers in coverage and amounts
presently in force; and (ii) institute and diligently pursue corporate
governance procedures necessary to effect the listing of the Company's Common
Stock on The NASDAQ Capital Market. 
 
(q) Listing on The NASDAQ Capital Market. As soon as practicable, the Company
shall file a listing application with The NASDAQ Capital Market with respect to
the Company's Common Stock and all of the Registrable Securities, and the
Company shall use its best efforts to cause such securities to be listed on The
NASDAQ Capital Market as soon as practicable thereafter.
 
(r) Audited Financial Statements. On or prior to the date which is forty five
(45) days after the Closing Date (the "Audited Financial Statement Delivery
Deadline"), the Company shall deliver to Buyer its financial statements for the
years ended December 31, 2006 and December 31, 2005, audited by Kempisty &
Company Certified Public Accountants, P.C. In addition, the Company shall
deliver to Buyer audited financial statements for Sibiono for the required time
periods for the Form 8-K filing required by the SEC within the prescribed time
period (a maximum of 75 days from closing of the Sibiono transaction). In each
case, the financial statements referred to above shall be prepared in accordance
with generally accepted accounting principles, consistently applied, during each
years involved (except as may be otherwise indicated in such financial
statements or the notes thereto) and fairly presenting in all material respects
the financial position of the Company and Sibiono, as the case may be, as of the
dates thereof and the results of its operations and cash flows for each such
year then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(s) Performance and New Audit Adjustments. The Make-Good Agreement contains
certain provisions relative to a targeted net income of the Company for fiscal
year end 2007 (referred to therein as “FY07 Net Income”) as well as “New Audited
Revenue” and “New Audited Cash Flow from Operations”, as those terms are defined
in the Make-Good Agreement. The parties hereto intend that adjustments similar
to those in the Make-Good Agreement would be applied in this Agreement, except
as set forth herein. As such, the Company covenants to Holder that “FY07 Net
Income” will be greater than or equal to $10.0 million (adjusted for any
non-cash charges associated with this Agreement and the SPA) (the "Performance
Threshold"). In the event the Performance Threshold is not attained, then the
Company shall promptly issue, or cause to be issued to Buyer or its designee, a
pro rata portion of One Million (1,000,000) shares of Common Stock for every one
(1) cent by which the Company’s earnings per share, determined on a fully
diluted basis (“Earnings Per Share”) is less than $0.065 (For purposes of
clarity, should Earnings Per Share be $0.060 cent, then the Company would issue
to Buyer 500,000 shares). In addition, the Company shall promptly issue or cause
to be issued to Buyer or its designee Two Thousand (2,000) shares of Common
Stock per Unit held for every percentage point in excess of 10% in which (A) the
Old Audited Revenues exceeds the New Audited Revenues and (B) the Old Audited
Cash Flow from Operations exceeds the New Cash Flow From Operations, as those
terms are defined in the Make-Good Agreement. The maximum amount of shares of
Common Stock that can be issued to Buyer shall be capped based on a maximum
excess of fifteen (15) percentage points. The shares issued by the Company
pursuant to this Section 4(t) shall be in addition to any shares of Common Stock
issued to the Buyers under the Make-Good Agreement. The shares issued by the
Company pursuant to this Section 4(t) shall be referred to as the “Make Good
Shares.”
 
-25-

--------------------------------------------------------------------------------


 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Unit, the Note and the Warrant that
comprise the Unit in which the Company shall record the name and address of the
Person in whose name the Unit, Note and Warrant have been issued (including the
name and address of each transferee) and the number of Note Shares and Warrant
Shares issuable upon conversion of the Note and exercise of the Warrant held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of Buyer or its
respective nominee(s), for the Conversion Shares issued upon conversion of the
Note and Warrant Shares issued upon exercise of the Warrant in such amounts as
specified from time to time by Buyer to the Company upon conversion of the Note
and/or exercise of the Warrant in the form of Exhibit D attached hereto (the
"Irrevocable Transfer Agent Instructions"). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to Buyer, assignee or transferee, as
the case may be, without any restrictive legend.
 
-26-

--------------------------------------------------------------------------------


 
(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of legend set forth above (the
"Deadline Date"), then, in addition to all other remedies available to the
holder, if on or after the Trading Day (as defined in the Warrant) immediately
following such three Business Day period, the holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of shares of Common Stock that the holder
anticipated receiving from the Company (a "Buy-In"), then the Company shall,
within three Business Days after the holder's request and in the holder's
discretion, either (i) pay cash to the holder in an amount equal to the holder's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
holder a certificate or certificates representing such shares of Common Stock
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Deadline Date. "Closing Bid Price" means,
for any security as of any date, the last closing price for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the "pink sheets" by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 12 of the Warrant. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by providing Buyer with prior written notice thereof:
 
(i) Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company.
 
-27-

--------------------------------------------------------------------------------


 
(ii) The representations and warranties of Buyer shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date.
 
7. CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer's sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to Buyer (i) each of the
Transaction Documents and (ii) the Note, and (iii) the Warrant being purchased
by Buyer at the Closing pursuant to this Agreement.
 
(ii) Buyer shall have received the opinion of Anslow & Jaclin, LLP, the
Company’s outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit E attached hereto.
 
(iii) The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Closing Date.
 
(iv) The Company shall have delivered to Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date within 10 days of the Closing Date.
 
(v) The Company shall have delivered to Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date.
 
(vi) The Company shall have delivered to Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's Board of
Directors in a form reasonably acceptable to Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F
 
-28-

--------------------------------------------------------------------------------


 
(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by Buyer in the form attached hereto as Exhibit G.
 
(viii) The Company shall have delivered to Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(ix) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market, if any.
 
(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities and the
consummation of the Sibiono Acquisition transaction.
 
(xi) There shall be no litigation pending or, to the knowledge of the Company or
any of its Subsidiaries, threatened arising out of or related to the Sibiono
Acquisition Transaction.
 
(xii) Contemporaneously with the Closing (or no later than four business days
after Closing), the Company shall file with the SEC a Current Report on Form 8-K
disclosing the Sibiono Acquisition Transaction. Thereafter, within 71 days of
filing such Form 8-K, the Company shall file an amended Form 8-K to such
original Form 8-K filing which shall include financial statements Sibiono
(including pro-forma financial statements) for the required financial statement
period, which financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
which fairly present in all material respects the financial position of Sibiono.
 
-29-

--------------------------------------------------------------------------------


 
(xiii) The Company shall have delivered to Buyer such other documents relating
to the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.
 
8. TERMINATION. In the event that the Closing shall not have occurred on or
before ten (10) Business Days from the date hereof due to the Company's or
Buyer's failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the nonbreaching party's failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, that if this
Agreement is terminated pursuant to this Section 8, the Company shall remain
obligated to reimburse for the expenses described in Section 4(g) above.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
-30-

--------------------------------------------------------------------------------


 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between Buyer,
the Company, their affiliates and Persons acting on their behalf with respect to
this transaction (by way of clarification, specifically not including any
agreements or documents executed in connection with the SPA), and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on Buyer and holders of Securities as applicable. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the applicable Securities
then outstanding. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, and the holders of the Warrants. The
Company has not, directly or indirectly, made any agreements with Buyer relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement or
pursuant to the SPA, Buyer has not made any commitment or promise or has any
other obligation to provide any financing to the Company or otherwise.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:


If to Company:
 
23/F, Changjiang Plaza, 1 Mingquan Lu
Wuhan 430021, P.R. China
Telephone: +1 (86 27) 8537-5532
Facsimile: +1 (86 27) 8537-5851
Attention:  Yiqing Wan
 
-31-

--------------------------------------------------------------------------------


 
with a copy to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Telephone:  (732) 409-1212
Facsimile:  (732) 577-1188
Attention:  Richard I. Anslow, Esq.
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of Note or Warrant. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants). Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be Buyer hereunder with
respect to such assigned rights.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Buyer contained in Sections 2
and 3, and the agreements and covenants set forth in Sections 4, 5 and 9 shall
survive the Closing.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification. In consideration of Buyer's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless Buyer and each other
holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by Buyer pursuant to Section 4(i),
or (iv) the status of Buyer or a holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.
 
-32-

--------------------------------------------------------------------------------


 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to Buyer. The Company therefore agrees that Buyer shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
-33-

--------------------------------------------------------------------------------


 
(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or Buyer enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
(p) Independent Nature of Buyer's Obligations and Rights. Nothing contained
herein or in any other Transaction Document, and no action taken by any Buyer
pursuant hereto or thereto, shall be deemed to constitute Buyer as, and the
Company acknowledges that Buyer does not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that Buyer is in any way acting in concert or as a group, and the
Company will not assert any such claim with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that Buyer is not acting in concert or as a group with any of the
Buyers under the SPA (other than Buyer itself) with respect to such obligations
or the transactions contemplated by the Transaction Documents. The Company
acknowledges and Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any Buyer under the SPA to be joined as an additional party in any
proceeding for such purpose.
 
(q) Agent for Service of Process (i) The Company hereby irrevocably appoints
National Corporate Research, Ltd., of 225 West 34th Street, Suite 910, New York,
N.Y. 10112, U.S.A. ("NCR") as its agent for the receipt of service of process in
the United States. The Company agrees that any document may be effectively
served on it in connection with any action, suit or proceeding in the United
States by service on its agents. Buyer consents and agrees that the Company may,
in its reasonable discretion, irrevocably appoint a substitute agent for the
receipt of service of process located within the Untied States, and that upon
such appointment, the appointment of NCR may be revoked.
 
(ii) Any document shall be deemed to have been duly served if marked for the
attention of the agent at its address as set forth in this Section 9(q) or such
other address in the United States as may be notified to the party wishing to
serve the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
-34-

--------------------------------------------------------------------------------


 
(iii) If the Company’s agent at any time ceases for any reason to act as such,
the Company shall promptly appoint a replacement agent having an address for
service in the United States and shall promptly notify Buyer at such time of the
name and address of the replacement agent. Failing such appointment and
notification, the holders of a majority of the Securities at such time shall be
entitled by notice to the Company to appoint a replacement agent to act on the
Company’s behalf. The provisions of this Section 9(q) applying to service on an
agent apply equally to service on a replacement agent.
 
(r) Currency. As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 
[Signature Page Follows]
 
-35-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Investment Agreement to be duly executed as of the date first
written above.

       
COMPANY:
BENDA PHARMACEUTICAL, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Yiqing Wan
Title: Chief Executive Officer

 
-36-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Investment Agreement to be duly executed as of the date first
written above.

       
BUYER:
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 
-37-

--------------------------------------------------------------------------------




EXHIBITS
 
Exhibit A Form of Note
Exhibit B Form of Warrant
Exhibit C Form of Registration Rights Agreement
Exhibit D Form of Irrevocable Transfer Agent Instructions
Exhibit E Form of Opinion of Company’s Counsel
Exhibit F Form of Secretary's Certificate
Exhibit G Form of Officers Certificate
Exhibit H Form of Lock-Up Agreement
 
SCHEDULES
 
Schedule 3(a) Subsidiaries
Schedule 3(g) Agents
Schedule 3(l) Absence of Certain Changes
Schedule 3(r)  Equity Capitalization
Schedule 3(s) Indebtedness and Other Contracts
Schedule 3(t) Absence of Litigation
Schedule 3(w)  Title
Schedule 4(d) Use of Proceeds



--------------------------------------------------------------------------------

